           Case 1:08-cr-00789-RJS Document 442 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


           -v-
                                                              No. 08-cr-789 (RJS)
                                                                   ORDER
 MILTON SAMUELS,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

                                                          pro se letter, dated October 9, 2020,

requesting a 30-

motion for a reduction of sentence and compassionate releas



9, 2020.



SO ORDERED.

Dated:           October 29, 2020
                 New York, New York


                                                 RICHARD J. SULLIVAN
                                                 UNITED STATES CIRCUIT JUDGE
                                                 Sitting by Designation
